Filed 10/19/22 In re R.D. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re R.D., a Person Coming Under
 the Juvenile Court Law.
                                                                 D080435
 SAN DIEGO COUNTY HEALTH &
 HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J520966)
           Plaintiff and Respondent,

           v.

 J.D.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael P. Pulos, Judge. Affirmed.

         Neale B. Gold, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Claudia Silva, Acting County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Eliza Molk, Deputy County Counsel, for Plaintiff and
Respondent.
      J.D. (Mother) appeals a jurisdictional and dispositional order in the

Welfare and Institutions Code section 3001 dependency proceeding
pertaining to her daughter, R.D. Mother argues that the juvenile court’s
jurisdictional finding under section 300, subdivisions (a) and (b)(1) is not
supported by substantial evidence. Mother also argues that there is not
substantial evidence supporting the court’s order removing R.D. from her
custody under section 361, subdivision (c). We conclude that there is
substantial evidence to support the juvenile court’s jurisdictional finding and
removal order. Accordingly, we affirm.
               FACTUAL AND PROCEDURAL BACKGROUND
                          A. Events Leading to Petition
      R.D. is a nine-year-old medically fragile child diagnosed with Rett
syndrome. Rett syndrome is a rare genetic mutation affecting brain
development in females. Infants appear to be healthy during their first six
months of life, but over time, rapidly lose coordination, speech, and use of
their hands. There is no cure, but medications, physical and speech therapy,
and nutritional support help to manage symptoms, prevent complications,
and improve quality of life. R.D. experiences seizures, which require the
administration of phenobarbital to control. R.D. is nonverbal and relies
solely on her parents and caregivers to meet her basic needs and for her
survival. At the time of the underlying incident, R.D. resided with Mother.

R.P.D. (Father)2 had resided out of the home for just over one year and filed
for divorce two years prior to the filing of the petition in this case.



1     All further section references are to the Welfare and Institutions Code,
unless otherwise indicated.

2     Father is not a party to this appeal.
                                         2
      On February 9, 2022, the Agency received a report stating that Mother
had sent rambling emails with accompanying photos to the chief medical
officer of a hospital. The emails contained statements that were scattered,
paranoid, and irrational. In one photo, Mother was hugging R.D. while R.D.
appeared to be asleep. In another photo, R.D. was sleeping on a bed with a
sheet wrapped around her all the way up to her eyes and there were jars
arranged around her and a white object balanced on her forehead. Mother
also sent photos of notes that she had written about sexual predators,
COVID-19, a 24-hour vow of silence, respecting her privacy, and
“transparency of enemy of freedom.”
      On February 10, 2022, a reporting party called police to request that
the police perform a welfare check and bring R.D. into the hospital to be
evaluated. When police and paramedics arrived at Mother’s home, they
found R.D. to be unresponsive and “floppy” while being held by Mother on
Mother’s shoulder. R.D. appeared “malnourished, unresponsive, lethargic,
over medicated and with bruises all over her body.” Mother explained to the
officer that R.D. appeared lethargic as a result of her seizure medicine.
According to the officer, Mother presented as “[m]anic, talking fast and then
would be touching her eyelids stating, I just channeled someone.” Mother
also presented as “hyper-verbal and tangential. Would switch between topics
and needed redirection to stay on topic and answer direct questions regarding
pt’s medical care.”
      At the hospital, a social worker stayed with Mother while a medical
team assessed R.D. The social worker reported that Mother continued to
appear frantic with labile affect. She would alternate between crying and
laughing, and stated that she wanted to take a 24-hour vow of silence but
agreed to wait to take the vow so that she could communicate with the


                                       3
medical team. She began to make grandiose statements about needing to go
to Sycuan reservation because she would be protected once she was on their
soil. She also claimed that if she did not go to the reservation, she would not
be able to close a 2.5 million dollar deal. As a result of her bizarre behavior,
Mother was placed on a section 5150 hold for grave disability.
      On February 10, 2022, Father reported that Mother had been “a little
bit off the last couple of days,” and said that Mother “gets in these phases
that I’ve seen before and you just try to make sure everything is okay.”
Father explained that Mother has “bad days” that are not ordinary, where
she “makes stuff up that does not line up.” However, there has never been a
time when Father felt that Mother would harm herself or R.D. Father stated
that Mother is an “amazing mom” but added that she is manic and bipolar
and is not “mentally in a good place.”
      On February 14, 2022, Mother told a social worker that on the morning
of the incident, she and R.D. were doing “Kung Fu Panda.” Mother explained
that she was taught in the Intensive Care Unit (ICU) how to cup her hand
and bang on R.D.’s chest “to move her mucus around in her body.” She
demonstrated by hitting her own chest with both of her hands cupped and
explained, “you have to do it hard, so that the energy can get to the illness
and move throughout the body.” Mother stated that she had been doing the
cupping for about three days and said that if R.D. had bruising on her sides,
it was from Mother banging on her chest and body to break up the mucus
inside her body. Mother claimed that if she did not perform this procedure,
R.D. would be on a ventilator due to COVID-19.
      Mother also stated that the bruising on R.D.’s cheek and neck was due
to Mother forcing R.D.’s mouth closed, to get her to swallow medication.




                                         4
Mother stated “[t]hat bruise came from me, making her take her meds, so she
did not have to go to the emergency room.”
      Mother claimed that one of R.D.’s bruises was due to R.D. losing her
balance and falling into the side of a headboard of a bed. At one point,
Mother also stated that R.D.’s bruises had been caused by Mother lifting her
in and out of a bathtub. Mother also stated that the bruising might be self-

inflicted or the result of R.D. falling when she is walking or standing.3
      Regarding the emails that Mother sent to the hospital’s chief medical
officer, Mother admitted that they were inappropriate but stated “I had a
high fever, so I was not thinking straight.” Mother stated that she had been
placed on section 5150 holds in the past, and said that she currently meets
with a psychiatry team. The Agency reported that Mother expressed how
much she loves R.D. and described her efforts to advocate for R.D. and her
medical condition.
      Dr. Shalon Nienow, a child abuse pediatrics specialist performed an
inpatient consultation. Dr. Nienow noted that R.D. had “bruising on the left
cheek and angle of the jaw.” Mother admitted having caused these injuries
by grabbing R.D.’s jaw in order to “force” medication into her mouth.
Dr. Nienow opined that this bruising was “definitive of physical abuse.”
Mother also admitted causing bruising on R.D.’s left chest by performing
“cupping.” Dr. Nienow noted that cupping is often used as a therapeutic
modality to break up mucus in the chest, but said that it should not cause
bruising. Additionally, using force great enough to cause injury “is well


3     The Agency reported that a nurse indicated that children with Rett
syndrome do not necessarily bruise more easily than other children, but
because R.D. is ambulatory, like a toddler who bumps into things, R.D. is
prone to bruising on her legs, arms, or knees.

                                       5
outside the realm of normal care and handling and is diagnostic of physical
abuse.” Mother was also witnessed behaving aggressively toward R.D., such
as forcibly placing a finger into R.D.’s mouth when R.D. did not open her
mouth for food, repositioning her forcefully, and placing a hard vibrating
speaker against her chest with unnecessary force.
      Dr. Nienow noted that R.D. also presented with a cluster of petechial
bruising on the left side of her neck, left side of the chest, left side of the
abdomen, and surrounding her umbilicus. Dr. Nienow opined that this
bruising was more likely than not inflicted. Petechiae bruising can be the
result of traction on the skin or high velocity impact injury. Dr. Nienow
noted that the injury on the left side of R.D.’s neck was highly suspicious for
the possibility of strangulation injury. Further, when R.D. arrived at the
emergency department, her blood oxygen level was desaturated and she
required administration of oxygen.
      Dr. Nienow also noted bruising on other areas of R.D.’s body including
her left hip, upper left thigh, anterior thighs and knees, left shin, left foot,
back, right flank, and right posterior forearm and elbow. Dr. Nienow opined
that some of these bruises may have been the result of accidental injury but
factors such as patterned injury and bruising on multiple body planes, some
on relatively protected areas, was more indicative, in his view, of inflicted
injury. He further explained that some of the injuries could be the result of
falls due to R.D.’s unsteady gait. However, he stated that if R.D. is falling
frequently and forcefully enough to cause injury, then independent
ambulation should be discouraged. According to Dr. Nienow, the failure to
assist ambulation to prevent injury is indicative of neglect.
      Dr. Nienow expressed significant concerns regarding Mother’s ability to
safely care for R.D. because Mother clearly demonstrated symptoms of severe


                                          6
mental illness including flight of ideas, labile affect, grandiose thinking, and
paranoid thoughts. He explained that caregivers with uncontrolled mental
health concerns may not be able to safely care for children or respond to an
emergency.
                      B. Petition and Detention Hearing
      On February 23, 2022, the Agency filed a petition on behalf of R.D.
Count one under section 300, subdivision (a), alleged that R.D. had suffered,
or that there was a substantial risk that R.D. would suffer, serious physical
harm inflicted nonaccidentally by Mother. The Agency alleged the following

factual bases for this count:4
         “On or about February 10, 2022 the child’s mother
         subjected the child to serious physical harm and the
         substantial risk thereof, including, physical abuse and
         damage, to wit, bruising on said child’s cheeks due to
         mother squeezing the child’s jaw and bruising on the chest,
         which a Child Abuse Expert opines is diagnostic of physical
         abuse. Further, in the mother’s care, the child also
         sustained petechial bruising on the left side of her neck, left
         side of the chest, left side of the abdomen and surrounding
         her umbilicus[,] which the Child Abuse Expert opines is
         inflicted trauma. Accordingly, the child suffered serious
         physical harm inflicted non-accidently.”

      The Agency asserted a second count under section 300, subdivision
(b)(1), alleging that R.D. had suffered or that there was a substantial risk
that R.D. would suffer serious physical harm or illness due to Mother’s
inability to provide regular care for R.D. as a result of Mother’s mental




4     After trial, the juvenile court modified the language regarding the
factual bases for the petition, to conform to the evidence presented at trial.
Thus, we quote and address the allegations of the petition as modified.
                                        7
illness, developmental disability or substance abuse. The Agency alleged the

following factual bases for this count:5
         “On or about February 10, 2022 the mother had a mental
         illness, as evidenced by, but not limited to, becoming frantic
         with labile affect, grandiose thinking and paranoid
         thoughts which led to the mother being placed on a WIC §
         5150 hold due to being gravely disabled. On 2.10.22 while
         in the care of the mother, the child was admitted to the
         hospital with bruises all of [sic] her body[,] which a Child
         Abuse Expert has opined are a result of both neglect and
         physical abuse by the mother. Accordingly, the mother is
         incapable of providing regular care for said child.
         Additionally, said child’s father has been unable to protect
         said child, and thus the child is in need of the protection of
         the Juvenile Court.”

      In its detention report, the Agency stated that it had previously
intervened with the family approximately nine times due to concerns about
Mother’s mental health and domestic violence between Mother and Father.
The Agency advised that because R.D. is medically fragile and semi-
ambulatory, she requires an attentive and safe caregiver at all times—one
who is not only physically present, but present with a clear mental state.
      The Agency reported that R.D. was currently on a safety plan with
Father, who had recently moved into Mother’s home; Mother had moved in
with a maternal aunt. The Agency recommended that R.D. be detained in
the home with Father on the condition that Mother not reside in the home,
and that reunification services be provided for Mother and family
maintenance services be provided for Father.
      At the detention hearing on February 25, 2022, the court made a prima
facie finding that R.D. is a child as described by section 300, subdivisions (a)



5     See footnote 2, supra.
                                        8
and (b)(1) and that R.D.’s initial removal from Mother’s custody was
necessary. The court ordered R.D. detained with Father on the condition that
Mother not reside in the home. The court granted visitation to be supervised
by Agency staff and not by Father. The court set the jurisdiction and
disposition hearing for March 17, 2022.
                   C. Jurisdiction and Disposition Report
      In its March 17, 2022 jurisdiction and disposition report, the Agency
reported that Mother enrolled in treatment with a mental health program on
February 26, 2022. Mother was reportedly motivated to be in treatment and
attended all groups and sessions. The program was about 30 days long, after
which time Mother would be assessed to determine whether she “need[ed] to
drop to a lower level.” The case manager indicated that they would likely
recommend that Mother attend an outpatient program to assist her in
integrating back into society and ensure that she has a psychologist and
psychiatrist available once she is at home. The case manager also stated that
Mother loves R.D. and speaks about her often.
      Father stated that when Mother sent the emails to the hospital’s chief
medical officer, Mother and R.D. both had COVID-19, Father had not seen
them for 10 days, and Mother and R.D. were on their own. Father stated
that Mother can become “manic” when she is not sleeping. She has had
manic episodes before and has been subject to section 5150 holds in the past.
Father indicated that Mother has been trying to use medication and work
with therapy to improve her condition, but nothing has “ever stuck.” This
was the first time that Mother had started treatment, but Father did not
know if 30 days would be enough time.
      The Agency was not able to interview Mother, partially due to her
being in the residential mental health treatment program. The Agency


                                      9
indicated that because of the pervasiveness and acuteness of Mother’s mental
health issues, it would be important for her to demonstrate over time
consistent follow up with mental health providers once she is discharged from
her inpatient program. The Agency maintained its recommendation that
R.D. be detained in the home with Father on the condition that Mother not
reside in the home, and that Mother’s visitation be supervised by someone
other than Father. The Agency recommended family maintenance services
for Father including mental health family support groups and family
enhancement services for Mother with mental health services and
psychotropic medication monitoring.
      The court set a pretrial status conference for April 6, 2022 and a
contested adjudication and disposition hearing for April 28, 2022.
                            D. Addendum Reports
      In its April 6, 2022 addendum report, the Agency reported that on
March 16, 2022, Mother stated that both she and Father need a night nurse
to help monitor R.D. because R.D. has almost died from seizures. When
asked what her understanding of the case was, Mother stated that she was
overwhelmed with the care of R.D. According to Mother, weaning R.D. off of
phenobarbital caused R.D. to have insomnia, which in turn caused Mother to
have insomnia. Mother stated that she was traumatized and that she
“experienced prolong[ed] and severe insomnia and forces beyond my control.”
She claimed that she was trying various medications and was making
progress with her sleep. Mother believed that obtaining a night nurse and
working on her sleep would help mitigate and manage her mental health
issues. She was discharged from inpatient behavioral health treatment on
March 30, 2022. She would not agree to participate in a TERM Child Abuse
Group and indicated that she would have her own therapist and psychiatrist.


                                      10
      When asked about the physical harm allegations, Mother maintained
that R.D. will self-harm when she is sick or in distress. Mother explained
that R.D. walks and when she is sick, she will walk into a door or couch.
Mother claimed that at the time of the events that led to the filing of the
dependency petition, both she and R.D. had a 103 degree fever and had not
slept. Mother said that she had done the best she could. Mother was proud
of her cupping and thought she did “an amazing job with clearing [R.D.’s]
lungs.”
      The Agency reported that Dr. Mark Nespeca, who had been working
with the family for about six years, stated that he believes that Mother and
Father really love R.D. and want to do what is best for her. He also stated
that it has been difficult working with Mother because she frequently
presents as manic, does not present with logical thoughts, and this makes
communication difficult. He indicated that R.D.’s medical condition is very
complex and stated that it is “a rollercoaster taking care of this child.”
      The Agency indicated concern that, due to Mother’s mental health
status, she is unable to safely care for R.D. and meet R.D.’s complex medical
needs.
      In its April 28, 2022 addendum report, the Agency reported having
spoken with Grace Bazin, a registered nurse who worked with the family five
to six years prior; she had not seen them since that time. Ms. Bazin stated
that self-harm behaviors are common in patients with Rett syndrome, such
as punching the head, pulling hair, scratching, or head banging on walls or
floors. She recalled that the self-injurious behaviors that R.D. engaged in
were trying to hit herself, and unintentionally scratching herself on her face
and head.




                                       11
      Dr. Nienow stated that there is no association between Rett syndrome
and bruising easily. R.D. bruises in the same way most children do, and he
would expect bruising to be overlying bony prominences. If some injuries
were the result of falls, that would indicate that R.D. was not appropriately
protected. He also opined that the extent of R.D.’s bruising indicated that it
was not the result of self-injurious behaviors. Dr. Nienow found it notable
that Mother admitted that she had caused R.D.’s bruising, which he stated is
indicative of abuse. Additionally, there were no indications of reported self-
injurious behaviors in R.D.’s medical records and no bruising had been
documented since R.D. was placed in Father’s care.
      A social worker spoke with Mother’s therapist, Katheryn Weins, who
had been working with Mother since January 2021. Ms. Weins saw Mother
every week. However, there were periods when Mother stopped attending
sessions because things in her life were more stressful than usual. The
therapist indicated that Mother presented with a mood disorder and
displayed manic phases. She is helping Mother to be properly medicated so
that she can function. Mother’s psychologist, Dr. Zalewski, indicated that his
current concern is Mother’s continued fast-paced talking and said that he is
currently adjusting her medication and meeting with her weekly until this
issue has been addressed.
                   E. Jurisdiction and Disposition Hearing
      At the jurisdiction and disposition hearing on April 28, 2022, the
Agency recommended removing R.D. from Mother and placing R.D. with
Father on the condition that Mother not reside in the home with Father. The
Agency also recommended family maintenance services for Father, family
enhancement services for Mother, and supervised visits for Mother. In
support of its recommendations, the Agency acknowledged that Mother is


                                      12
working with mental health professionals, but argued that she is still
suffering from symptoms such as mood disorder and manic phases, and her
medication is still in the process of being adjusted.
      R.D.’s guardian ad litem agreed that the Agency had met its burden on
the petition and also agreed with the Agency’s recommendations regarding
disposition.
      Mother argued that the Agency had not met its burden to prove that
Mother intentionally inflicted injuries on R.D. Mother argued that the
Agency intervened at a time when Mother was pushed to her limits because
she was not able to sleep and not able to fully take care of R.D. Mother
maintained that she never intended to hurt R.D.
      The court found the allegations in the petition true by a preponderance
of the evidence and further found that R.D. is a person described within
section 300 subdivisions (a) and (b)(1). As to disposition, the court found by
clear and convincing evidence that removal of R.D. from Mother’s custody
was appropriate under section 361, subdivision (c)(1).
                                 DISCUSSION
      Mother contends that the juvenile court’s jurisdictional finding and
dispositional order are not supported by substantial evidence. We disagree.
                              A. Jurisdiction Finding
      On appeal, we review the record for substantial evidence to support the
juvenile court’s section 300 jurisdictional findings. (In re Isabella F. (2014)
226 Cal.App.4th 128, 137.) In so doing, we consider the entire record, draw
all reasonable inferences in favor of the prevailing party, and affirm the order
if substantial evidence supports court’s findings. (Id. at pp. 137–138.) A
finding is supported by substantial evidence if a trier of fact could reasonably
make that finding in light of the entire record. (In re Savannah M. (2005)


                                       13
131 Cal.App.4th 1387, 1393–1394.).) We must affirm an order that is
supported by substantial evidence even if other evidence, or other inferences
from the evidence, would have supported a contrary finding. (In re N.M.
(2011) 197 Cal.App.4th 159, 168 (N.M.).) The appellant has the burden to
show that there is insufficient evidence to support the juvenile court’s order.
(In re Lana S. (2012) 207 Cal.App.4th 94, 103 (Lana S.); N.M., at p. 168.)
      Juvenile dependency proceedings are intended to protect children who
are currently being abused or neglected, “and to ensure the safety, protection,
and physical and emotional well-being of children who are at risk of that
harm.” (§ 300.2.) Although “the question under section 300 is whether
circumstances at the time of the hearing subject the minor to the defined risk
of harm” (In re Rocco M. (1991) 1 Cal.App.4th 814, 824), the court may
nevertheless consider past events when determining whether a child
presently needs the juvenile court’s protection. (In re Troy D. (1989) 215
Cal.App.3d 889, 899–900.) A parent’s past conduct is a good predictor of
future behavior. (In re Petra B. (1989) 216 Cal.App.3d 1163, 1169–1170.)
         1. Jurisdiction Under Section 300, Subdivision (a).
      Mother argues that there is not substantial evidence to support a
finding that Mother “physically abused” R.D. or put R.D. at risk of future
harm to warrant jurisdiction under section 300, subdivision (a).
      Section 300, subdivision (a)(1) authorizes dependency jurisdiction if a
child “has suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by the child’s
parent or guardian. . . . [A] court may find there is substantial risk of serious
future injury based on the manner in which less serious injury was inflicted,
a history of repeated inflictions of injuries on the child or the child’s siblings,




                                        14
or a combination of these and other actions by the parent or guardian that
indicate the child is at risk of serious physical harm.”
      As an initial matter, Mother argues that even if the Agency presented
prima facie evidence that R.D. is a person described by section 300,
subdivision (a), Mother rebutted the presumption under section 355.1. This
argument is irrelevant. Section 355.1 provides that “[w]here the court finds,
based upon competent professional evidence, that an injury, injuries, or
detrimental condition sustained by a minor is of a nature as would ordinarily
not be sustained except as the result of the unreasonable or neglectful acts or
omissions of either parent . . . that finding shall be prima facie evidence that
the minor is a person described by subdivision (a), (b), or (d) of Section 300.”
However, the court did not find jurisdiction under section 300, subdivision (a)
based on a presumption that R.D.’s injuries would not have been sustained
but for Mother’s neglectful acts or omissions, under section 355.1. Rather,
the court found that the allegations in the petition in count one under section
300, subdivision (a) were true by a preponderance of the evidence and that,
based on those allegations, R.D. is a person described within section 300,
subdivision (a).
      Count one of the petition alleged:
         “On or about February 10, 2022 the child’s mother
         subjected the child to serious physical harm and the
         substantial risk thereof, including, physical abuse and
         damage, to wit, bruising on said child’s cheeks due to
         mother squeezing the child’s jaw and bruising on the chest,
         which a Child Abuse Expert opines is diagnostic of physical
         abuse. Further, in the mother’s care, the child also
         sustained petechial bruising on the left side of her neck, left
         side of the chest, left side of the abdomen and surrounding
         her umbilicus[,] which the Child Abuse Expert opines is
         inflicted trauma. Accordingly, the child suffered serious
         physical harm inflicted non-accidently.”

                                       15
      Based on our review of the record, substantial evidence supports the
juvenile court’s true finding on the section 300, subdivision (a) allegations in
the petition. The hospital report indicated that R.D. presented on
February 10, 2022 with “bruising on the left cheek and angle of the jaw.”
Mother admitted having caused these injuries by grabbing R.D.’s jaw in order
to “force” medication into her mouth. Dr. Nienow opined that this bruising
was “definitive of physical abuse,” given the fact that mother disclosed that
she had caused the facial bruising. Mother also admitted causing bruising on
R.D.’s left chest by performing the “cupping” procedure on her. Dr. Nienow
noted that “cupping” is often used as a therapeutic modality to break up
mucus in the chest, but stated that it should not cause bruising. Using force
great enough to cause injury “is well outside the realm of normal care and
handling and is diagnostic of physical abuse.” Dr. Nienow also observed
petechial bruising on the left side of R.D.’s neck, left side of the chest, left side
of the abdomen, and surrounding her umbilicus, which Dr. Nienow opined
was more likely than not inflicted. Dr. Nienow reported that petechial
bruising can be the result of traction on the skin or high velocity impact
injury. In sum, the hospital records and Dr. Nienow’s reports constitute
substantial evidence to support the juvenile court’s findings that the
allegations in count one of the petition were true, and that R.D. had suffered
serious physical harm inflicted nonaccidentally by Mother, bringing R.D.
within the court’s jurisdiction under section 300, subdivision (a).
      Mother argues that there is not substantial evidence to support a
finding of risk of future injury based on the manner in which a less serious
injury was inflicted, a history of repeated infliction of injuries, or a
combination of actions by the parent indicating that the child is at risk of


                                         16
serious physical harm. However, the jurisdictional finding under section 300,
subdivision (a) was not based on a risk of future injury but rather, on the
ground that R.D. “has suffered . . . serious physical harm” inflicted
nonaccidently by Mother. (In re J.K. (2009) 174 Cal.App.4th 1426, 1434–
1435 [evidence of prior serious harm is sufficient, standing alone, to establish
jurisdiction under section 300, subdivision (a).)
      Regarding the physical harm that R.D. did suffer, Mother argues that
she did not “purposefully harm” R.D, urging that she loves R.D. and that all
of the actions that she has undertaken were done in R.D.’s best interests. In
support of her argument, Mother relies on evidence showing that she used
the “cupping” technique taught to her by medical professionals, which caused
bruising on R.D.’s chest. She also admits to forcing medication into R.D.’s
mouth, which caused bruising on R.D.’s cheek, but contends that this was
necessary. “Nonaccidental” generally means that a parent or guardian “acted
intentionally or willfully.” (In re Cole L. (2021) 70 Cal.App.5th 591, 601.)
While Mother may not have intended to harm R.D., the evidence presented
supports a finding that her actions that caused the extensive bruising were
done intentionally and willfully.
      Mother also argues that self-harm and self-injurious behaviors are
common in those with Rett syndrome. In making this argument, Mother
misconstrues and/or misapplies the substantial evidence standard of review.
This court must affirm the juvenile court’s jurisdictional finding where it is
supported by substantial evidence even if other evidence, or other inferences
from the evidence, would have supported a contrary finding. (N.M., supra,
197 Cal.App.4th at p. 168.) Regardless, Mother admitted having caused the
bruising on R.D.’s cheek and chest. However, in Isabella F., the court first
concluded that the minor’s injuries did not amount to “serious physical


                                       17
harm.” (Id. at p. 138 [injuries included scratches, consistent with fingernail
scratches on one side of the minor’s face and a gouge mark on her left earlobe,
also consistent with a fingernail injury].) The court then acknowledged that
section 300, subdivision (a) may apply when a minor suffers less serious
injuries but there is a history of repeated abuse. The court concluded that
this standard did not apply to Isabella because the minor injury was an
isolated event. (Id. at p. 139.) In contrast, in the present case, R.D.’s injuries
were not minor. The evidence in the record supports a finding that R.D.’s
injuries amounted to “serious physical harm.”
         2. Section 300, Subdivision (b)(1).
      Mother also argues that there is not substantial evidence to support the
jurisdiction finding under section 300, subdivision (b)(1).
      Section 300, subdivision (b)(1) authorizes dependency jurisdiction if a
child “has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or inability of the
child’s parent . . . to adequately supervise or protect the child, . . . or by the
inability of the parent . . . to provide regular care for the child due to the
parent’s . . . mental illness, developmental disability, or substance abuse.”
      Count two of the petition alleged that on February 10, 2022, Mother
suffered from a mental illness, as evidenced by becoming frantic with labile
affect, grandiose thinking and paranoid thoughts, which led to Mother being
placed on a section 5150 hold due to being gravely disabled. The petition
further alleged that on February 10, 2022, while in the care of Mother, R.D.
was admitted to the hospital with bruises, which a child abuse expert opined
were a result of neglect and physical abuse by Mother. Accordingly, Mother
is incapable of providing regular care for R.D. and Father has been unable to
protect R.D.


                                         18
      Based on our review of the record, substantial evidence supports the
juvenile court’s true findings on the section 300, subdivision (b)(1) allegations
in the petition. As discussed above, on November 10, 2022, R.D. presented
with bruising on her cheek, jaw, and chest, which Dr. Nienow opined was
indicative of physical abuse by Mother. Additionally, Dr. Nienow noted
bruising on other areas of R.D.’s body including her left hip, upper left thigh,
anterior thighs and knees, left shin, left foot, back, right flank, and right
posterior forearm and elbow. Dr. Nienow opined that some of these bruises
may be the result of accidental injury but in his view, factors such as
patterned injury and bruising on multiple body planes, some on relatively
protected areas, was more indicative of inflicted injury. Regardless, if the
injuries were a result of R.D.’s falling due to an unsteady gait, Dr. Nienow
opined that the failure to assist R.D. in order to prevent such injury is
indicative of neglect.
      There is also substantial evidence to support the allegations regarding
Mother’s mental illness. When police arrived at Mother’s home on February
10, 2022, the record shows that Mother presented as manic and hyper-verbal,
and was touching her eyelids while stating that she had “channeled
someone.” While at the hospital that day, the record shows that Mother
continued to appear frantic with labile affect. She also made grandiose
statements regarding needing to go to the Sycuan reservation to close a 2.5
million dollar deal. As a result, Mother was placed on a section 5150 hold for
grave disability.
      Mother argues that the allegation that she suffers from a mental illness
cannot provide the basis for jurisdiction because the incident resulting in her
section 5150 hold was an isolated one and there was no evidence of a risk of
future harm where Mother took immediate steps to obtain treatment. The


                                        19
record does not support Mother’s claims. Mother and Father both indicated
that Mother has been placed on section 5150 holds in the past. Father
reported that Mother “gets in these phases” and has “bad days” when she
“makes up stuff that does not line up.” Mother’s therapist, Ms. Weins, with
whom Mother had been working since January 2021, also reported that
Mother presented with a mood disorder and that she displays manic phases.
Further, Dr. Nespeca, who had been working with the family for
approximately six years, stated that Mother frequently presents as manic,
does not present with logical thoughts, and that this makes communication
difficult. While Mother did complete a 30-day inpatient mental health
program, she was discharged on March 30, 2022, just 28 days before the
jurisdiction and disposition hearing. Further, Mother’s psychologist, Dr.
Zalewski indicated that he was still concerned about Mother’s fast-paced
talking and was continuing to adjust her medication and meeting with her
weekly until this concern was addressed.
      This case is distinguishable from those cited by Mother. In In re A.L.
(2017) 18 Cal.App.5th 1044, the mother had been diagnosed with
schizophrenia for some time, but the incident at issue was the first time the
family had sought assistance from law enforcement, and the incident
occurred after the mother stopped taking her medication. She was placed in
a psychiatric facility until her condition could be stabilized, and resumed
taking her medication once she left the facility. (Id. at p. 1051.) In In re
Daisy H. (2011) 192 Cal.App.4th 713, while the father was described as
paranoid and hallucinatory, there was no evidence linking these alleged
mental disturbances to physical harm or risk of physical harm to the children
where the minor who was living with the father “appeared healthy and well
groomed” and did not have “any visible and/or suspicious marks or bruises.”


                                       20
(Id. at p. 718.) In contrast, in this case, this was not the first time that
Mother was placed on a section 5150 hold, Mother’s psychologist still had
concerns about Mother’s condition and was continuing to adjust her
medication, and R.D. did suffer injuries while in Mother’s care.
          Finally, Mother disputes the allegation that she was incapable of
providing regular care for R.D., noting that she had previously cared for R.D.
for nine years as the primary care provider “seemingly without issue,” and
Dr. Nespeca and Father believed that Mother loved and would not harm R.D.
Mother again misconstrues and/or misapplies the substantial evidence
standard of review. (N.M., supra, 197 Cal.App.4th at p. 168.) Again, we
must affirm the court’s jurisdictional finding where it is supported by
substantial evidence even if other evidence would have supported a contrary
finding. (Ibid.) Further, the statute provides for jurisdiction under section
300, subdivision (b)(1) if a child has suffered serious physical harm as a
result of the inability of the parent to provide regular care for the child due to
the parent’s mental illness. While Mother may love R.D. and have good
intentions, as discussed above, substantial evidence supports the juvenile
court’s findings that the allegations in count two of the petition were true,
bringing R.D. within the court’s jurisdiction under section 300, subdivision
(b)(1).
          In summary, substantial evidence supports the court’s jurisdictional
findings under section 300, subdivisions (a) and (b)(1).
                              B. Removal from Custody
          Mother further challenges the sufficiency of the evidence to support the
court’s dispositional order removing R.D. from her custody under section 361,
subdivision (c).




                                         21
      After a juvenile court exercises jurisdiction over a child pursuant to
section 300, it must determine the appropriate disposition for that child.
(§§ 360, subd. (d), 361, 362; N.M., supra, 197 Cal.App.4th at p. 169.) The
court has broad discretion in choosing an appropriate disposition that serves
the child’s best interests. (In re Nada R. (2001) 89 Cal.App.4th 1166, 1179.)
      Section 361, subdivision (c), provides in pertinent part: “A dependent
child shall not be taken from the physical custody of his or her
parents . . . with whom the child resides at the time the petition was
initiated, unless the juvenile court finds clear and convincing evidence of any
of the following circumstances . . . : [¶] (1) There is or would be a substantial
danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be protected
without removing the minor from the minor’s parent’s . . . physical custody.”
(§ 361, subd. (c).)
      “A removal order is proper if based on proof of parental inability to
provide proper care for the child and proof of potential detriment to the child
if he or she remains with the parent.” (In re N.M., supra, 197 Cal.App.4th at
p. 169.) “In determining whether a child may be safely maintained in the
parent’s physical custody, the juvenile court may consider the parent’s past
conduct and current circumstances, and the parent’s response to the
conditions that gave rise to juvenile court intervention.” (In re D.B. (2018) 26
Cal.App.5th 320, 332.) A child does not have to be “actually harmed before
removal is appropriate. The focus of the statute is on averting harm to the
child.” (In re T.V. (2013) 217 Cal.App.4th 126, 135–136.)
      We review a removal order for substantial evidence. (In re V.L. (2020)
54 Cal.App.5th 147, 154.) Because section 361, subdivision (c) requires proof


                                       22
by clear and convincing evidence, we determine “whether the record as a
whole contains substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.” (Conservatorship of
O.B. (2020) 9 Cal.5th 989, 1011 (O.B.); see also In re V.L., at pp. 154–155
[standard of review described in O.B. applies to removal findings under § 361,
subd. (c)].) Still, we must affirm an order that is supported by substantial
evidence even if other evidence, or other inferences from the evidence, would
have supported a contrary finding. (N.M., supra, 197 Cal.App.4th at p. 168.)
Substantial evidence is evidence that is reasonable, credible, and of solid
value. (In re V.L., at p. 154.) On appeal, the party challenging the juvenile
court’s order has the burden to show that there is insufficient evidence to
support the court’s decision. (In re Lana S., supra, 207 Cal.App.4th at p. 103;
In re N.M., supra, 197 Cal.App.4th at p. 168.)
      We conclude that there is substantial evidence to support a finding that
R.D. faced a substantial risk of harm if she were returned to Mother’s custody
due to Mother’s mental illness, which was unresolved and in the process of
being treated. Mother argues that at the time of the jurisdictional and
dispositional hearing, Mother had received treatment and was no longer
suffering from sleep deprivation. However, it is not this court’s role on appeal
to reweigh the evidence. Rather, our task is to determine whether “ ‘it is
reasonable for a trier of fact to make the ruling in question in light of the
whole record.’ ” (In re Savannah M., supra, 131 Cal.App.4th at p. 1394.) The
juvenile court could have reasonably concluded that it was highly probable
that R.D. would be at risk of harm if she were not removed from Mother’s
custody based on evidence that Mother had completed her inpatient program
just 28 days prior to the hearing, and that Mother’s psychologist still had




                                       23
concerns about Mother’s mental state and was continuing to adjust Mother’s
medication.
      Additionally, substantial evidence supports a finding that R.D. faced a
substantial risk of harm if she were returned to Mother’s custody due to the
serious physical harm that Mother inflicted on R.D. nonaccidentally. As of
March 16, 2022, Mother still did not believe that she had done anything
wrong by “cupping” R.D. to the point of causing bruising; instead, Mother
thought that she had done “an amazing job” clearing R.D.’s lungs. Also as of
March 16, 2022, Mother still claimed that R.D. would self-harm or walk into
things. On appeal, Mother argues that Father did not believe that Mother
would harm R.D. and contends that she did not purposefully harm R.D.,
although she acknowledges causing bruising to R.D. by forcing her to take
medication and performing “cupping.” Mother also relies on evidence that
children with Rett syndrome can bump into things, causing bruising.
Mother’s statements on March 16, 2022, and her arguments on appeal
highlight Mother’s lack of insight into the risk of physical harm caused by her
own actions and her neglect in failing to assist R.D. while R.D. is walking.
(See In re Gabriel K. (2012) 203 Cal.App.4th 188, 197 [“[o]ne cannot correct a
problem one fails to acknowledge”]; In re Esmeralda B. (1992) 11 Cal.App.4th
1036, 1044 [“denial is a factor often relevant to determining whether persons
are likely to modify their behavior in the future without court supervision”].)
      In summary, substantial evidence supports the juvenile court’s
findings, under a clear and convincing standard, that there would be a
substantial risk of danger to R.D. if she were returned to Mother’s custody,
and that there was no reasonable means other than removal from Mother’s
custody to protect R.D.




                                      24
                              DISPOSITION
    The juvenile court’s jurisdiction and disposition order is affirmed.



                                                                   AARON, J.

WE CONCUR:



McCONNELL, P. J.



HUFFMAN, J.




                                     25